Citation Nr: 0907603	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-20 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for the service-connected chronic low back strain. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for coronary artery 
disease. 

4.  Entitlement to service connection for lower extremity 
pain, to include as secondary to the service-connected 
chronic low back strain. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1951 to 
October 1954.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

During the pendency of the appeal a September 2007 RO rating 
decision granted the Veteran service connection for tinnitus; 
therefore, that was a full grant of benefits sought on 
appeal.  Therefore, the issue of entitlement to service 
connection for tinnitus is no longer before the Board. 

The Board notes that the issue of entitlement to service 
connection for lower extremity pain, to include as secondary 
to service-connected chronic low back pain, was originally 
adjudicated on a direct service connection basis.  However, 
in the recent case of Robinson v. Mansfield, 21 Vet. App. 545 
(2007) the court cited Roebuck v. Nicholson, 20 Vet. App. 
307, 313 (2006), which held that "although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim."  Therefore, the Board will adjudicate it on a 
direct and secondary service connection basis.  

The issue of entitlement to service connection for lower 
extremity pain, to include as secondary to service-connected 
chronic low back pain, is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The service-connected chronic low back strain is not 
shown to be manifested by incapacitating episodes that have 
duration of at least 4 weeks or forward flexion of the 
thoracolumbar spine to 30 degrees or less, or by favorable 
ankylosis of the entire thoracolumbar spine.  

3.  The currently demonstrated PTSD is shown as likely as not 
to be due to an incident when he had two blows across the 
lumbar region while on active duty.  

4.  The Veteran's coronary artery disease is less likely then 
not due to any disease or injury of his active service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected chronic low back strain 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.25, 4.71, 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  

3.  The Veteran's coronary artery disease is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In August 2005, prior to the rating decision on appeal, the 
RO sent the Veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse.  The RO letter also informed the Veteran that 
to establish entitlement to service-connected compensation 
benefits the evidence must show credible supporting evidence 
of a disease or injury that began in or was made worse during 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service.  The Veteran was 
afforded time to respond before the RO issued the August 2006 
rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the August 2005 letter and an April 
2007 letter satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2005 and April 2007 letters advised the Veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the Veteran that VA 
must make reasonable efforts to help the Veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the July 2007 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
Veteran in April 2007.  Therefore, there is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the August 2005 and April 
2007 VCAA letters were in substantial compliance with the 
first and fourth requirements of Vazquez-Flores to the extent 
that the Veteran was notified that he needed to submit 
evidence of worsening that could include specific medical 
evidence, as well as lay evidence from other individuals.

The Board is aware that the August 2005 and April 2007 VCAA 
letters did not provide the type of notification set forth in 
the second and third requirements of Vazquez-Flores.  
However, the Veteran's November 2005 VA examination involved 
studies that paralleled the relevant diagnostic criteria.  
These studies, as well as the Veteran's access to his VA 
examination reports reflect that a reasonable person could 
have been expected to understand in this case what was needed 
to substantiate the claim.  Moreover, as the Veteran 
discussed his service-connected disability in terms of 
relevant symptomatology in his statements and as he described 
the functional effects of his disabilities on his everyday 
life in support of his claims during his examination, the 
Board is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the July 2007 Statement of the 
Case was followed up by a Supplemental Statement of the Case 
in September 2007, representing VA action that served to 
render any pre-adjudicatory notice error non-prejudicial.  
Vazquez-Flores.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The Veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The Veteran was 
afforded VA contracted examinations in April 2005.

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of chronic low back 
strain and entitlement to service connection for  PTSD and 
coronary artery disease. 

II. Analysis

I.  Increased Rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The March 2006 RO Rating decision continued the Veteran's 20 
percent disability rating for his service-connected chronic 
lumbar strain.  

The Board notes that the rating criteria for diseases of the 
spine had three periods of revisions, first is the old 
criteria for the period through September 22, 2002, then the 
interim criteria from September 23, 2002, and then finally 
the new criteria for the period since September 26, 2003.  
The Veteran filed his claim for increased rating on February 
1, 2005, and therefore, the Veteran will be rated under the 
new criteria.

The Board notes that the new criteria, effective from 
September 26, 2003, incorporates the new criteria for 
evaluating intervertebral disc syndrome.  68 Fed. Reg. 51454-
51458 (August 27, 2003). 

Under the new criteria a 10 percent evaluation is in order 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.  
 
Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

The Board notes that criteria of the General Rating Formula 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying scheduler criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

At the Veteran's November 2005 VA contracted examination he 
did not have any complications of radiation of pain on 
movement or muscle spasms.  His range of motion for flexion 
was 75 degrees, extension was 20 degrees, right and left 
flexion were both 30 degrees, and right and left rotation 
were both 20 degrees.  It was noted that his range of motion 
was additionally limited by pain but not weakness, fatigue, 
or lack of endurance.  He also did not have intraveterbral 
disc syndrome or chronic and permanent nerve root damage.  

In comparing the medical evidence to the rating criteria, the 
Board finds that the service-connected chronic low back 
strain is not shown to warrant a rating higher than the 
current 20 percent.  Under the new rating criteria the 
Veteran does not meet the criteria for a 40 percent 
disability rating because he does not have forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.   

In addition, VA must consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca, supra.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  See 38 C.F.R. § 4.40.  

The Board notes that Veteran's range of motion was limited by 
pain; however no additional limitation of function due to 
fatigue, weakness, or lack of endurance was found at the VA 
examination.  The Board finds that the currently assigned 20 
percent disability rating criteria already contemplates pain 
on limitation of motion and therefore does not warrant an 
additional rating under DeLuca.  

Accordingly, based on the evidence of record the Board finds 
that an evaluation higher than 20 percent for the service-
connected chronic low back strain cannot be assigned in this 
case.  

II. SERVICE CONNECTION 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

During the appeal, the Veteran has asserted that his in-
service stressor was when he was involved in an altercation 
with guards that resulted in two blows across the lumbar 
region of the back.   

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
Veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a Veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When the claimed stressor is not related to combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the Veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

In this case, the Veteran has submitted records from the 
National Personnel Records Center.  These records reveal that 
there was an investigation into an alleged incident where the 
Veteran was beaten.  The Board notes that an April 1957 RO 
rating decision granted the Veteran service connection for a 
low back injury that resulted from this in-service incident.  

At the Veteran's November 2005 VA contracted examination, the 
Veteran reported that during service he was badly beaten by 
two recruits.  As a result of serious injury and the threat 
the physical integrity of himself and others, he has reacted 
with intense fear and helplessness.  The examiner noted that 
as a result of the traumatic events there was recurrent 
recollections of the events along with recurrent distressing 
dreams of the events and distress at exposure to similar 
events.  The VA examiner diagnosed him with PTSD.  
 
The Board notes that corroboration of every detail of a 
claimed stressor, including personal involvement, is not 
required; rather, a Veteran needs only to submit independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 
(1997).  

Under these circumstances, as the event has been identified 
as being of sufficient severity to support a diagnosis of 
PTSD, the service connection for PTSD is warranted.  The in-
service stressful experience of being hit across the lumbar 
region been corroborated by his service treatment records and 
a VA examiner established a link between his current PTSD and 
this stressor.  

The Board notes that for a stressor to be sufficient for 
PTSD, the stressor must meet two requirements: (1) a person 
must have been "exposed to a traumatic event" in which the 
person "experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or threat to the physical integrity of self 
or others, and (2) "the person's response must have involved 
intense fear, helplessness, or horror."  Cohen v. Brown, 10 
Vet. App. 128, 141 (1997), quoting DSM-IV.  

The Board accordingly finds that the Veteran's in-service 
stressor meets these criteria as supports the current 
diagnosis of PTSD.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for PTSD is warranted in this 
case.  

B. Coronary Artery Disease

The Veteran asserted that he has coronary artery disease as a 
result of the in-service blows across the lumbar region.  

A careful review of the Veteran's service treatment records 
did not reveal any injury to the heart or any treatment or 
diagnosis of a heart condition.  The Veteran was only treated 
for his back as a result of those blows and not any other 
injury.
 
At the Veteran's November 2005 VA contracted examination it 
was noted that he had angina since 1985 and that he has 12 
attacks within the past year.  He had an angioplasty and 
stent placement in 1999.  The examiner diagnosed the Veteran 
with coronary artery disease.  

The Board notes that the Veteran was not treated for any 
heart condition until 1985, over 30 years after service.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that weighs against a claim of service connection.  
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

The Board also notes that a Veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  This is the essence of the third part of the Hickson 
analysis. 

Given these facts, the Board finds that service connection 
for coronary artery disease must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

An increased rating in excess of the current 20 percent 
disability rating for the service-connected degenerative 
arthritis of the spine with chronic lumbar strain is denied. 

Service connection for PTSD is granted. 

Service connection for coronary artery disease is denied. 



REMAND

The Veteran asserts that he has a current lower extremity 
pain due to an in-service injury.  However, the Board notes 
that the Veteran is service-connected for a back injury that 
resulted from that injury.  At the Veteran's November 2005 VA 
contracted examination it was noted that the Veteran's 
phlebitis was resolved; however, it was also noted that he 
had raidculopathy into his legs as a result of his chronic 
low back strain.  

The Board notes that the Veteran's private physician stated 
in January 2007 that the Veteran had peripheral neuropathy 
due to venous insufficiency and diabetes.  

The Board finds that the RO should schedule the Veteran for a 
VA examination to determine the nature and likely etiology of 
his current lower extremity pain, to include if it is at 
least likely as not caused or aggravated by the service-
connected chronic low back strain.

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met the RO 
should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the remaining matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that the Veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify  the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.   The Veteran should be scheduled for 
VA examinations to ascertain the nature 
and likely etiology of the lower 
extremity pain.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of  the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has a current neck disability that 
is at least as likely as not related to 
his in-service injury; or if it is as at 
least likely as not caused or aggravated 
by the service-connected chronic low back 
strain; or if it is related to his non-
service-connected diabetes mellitus. 

The VA examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection remaining on 
appeal should be reviewed in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


